Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-3, 5-7, 9-13, 15-21 are pending. Applicant’s amendment filed on 7/16/2021 is acknowledged.

2.  Applicant has overcome the prior rejections under 35 USC 112 because applicant has removed “essentially” from claim 5 and has amended claim 13 to recite “mean particle” size. 

3.  Applicant has overcome the prior rejections under 35 USC 103 because applicant has incorporated the limitation of claim 8 which was not subject to the rejections into base claims 1 and 20.

Humphreys (WO 2004,035792), which was considered the closest art, does not teach that the mixture containing the antibody contains bacterial host cell protein in an mount of from about 200-10,000 ug/ml before it is subjected to CEX as currently claimed. In fact, Humphreys teaches centrifugation and clarification of the mixture prior to application to CEX (see p. 21, lines 19-25). 

Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims 1-3, 5-7, 9-13 and 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,309,280, in view of  Fahrner et al. (WO 03/012132, of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘280 Patent claim the same method of purifying an antibody fragment from periplasmic cell extract using a first chromatography which is cation exchange, eluting and then a second chromatography step which anion exchange operated in flow through mode. 

Other limitation such as that the process contains no more than two chromatography steps, washing the CEX with a buffer that is identical in pH to the mixture containing the antibody fragment, that the mixture includes a pH 4-5, a flow rate of at least 300 cm/h, conductivity of the CEX of not more than 6 mS/m, the type of CEX resin and ultrafiltration steps in between the CEX and AEX are contained within the dependent claims of the ‘280. 

While the ‘280 does not claim that a first and second tangential flow filtration is performed prior to the and after the AEX step, Fahrner teaches ultrafiltration is frequently used in downstream processing for protein concentration, buffer exchange and desalting, protein purification, virus clearance and clarification (p. 27, lines 30-32). 

Fahrner further exemplifies purification of the anti-CD40 recombinant human monoclonal antibody in host cell culture fluid using cation exchange chromatography followed by an anion exchange chromatography followed by HPTFF (ultrafiltration) (p. 60, lines 20-23). 



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have integrated ultrafiltration in an antibody fragment purification of the ‘280. Those of skill in the art would be motivated to do so because Fahrner teaches that UF is frequently used in downstream process for protein concentration and buffer exchange. Accordingly, the use of UF after performing the CEX and AEX would simply amount to applying well known techniques used for buffer exchange and final antibody concentration used in protein purification schemes. 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

6. Claims 1-3, 5-7, 9-13 and 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,189,897, in view of Fahrner et al. (WO 03/012132, of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘897 Patent claim the same method of purifying an antibody fragment at a concentration of at least 1.5 g/L from periplasmic cell extract using a first chromatography which is cation exchange, eluting and then a second chromatography step which anion exchange operated in flow through mode. 

Other limitations such as that the extract includes bacterial host cell protein in an amount of about 200-10,000 ug/ml,  the process contains no more than two chromatography steps, washing the CEX with a buffer that is identical in pH to the mixture containing the antibody fragment, that the mixture includes a pH 4-5, a flow rate of at least 300 cm/h, conductivity of the CEX of not more than 6 mS/m, the type of CEX resin and ultrafiltration steps in between the CEX and AEX are contained within the base claim 1 of ‘897 and the dependent claims of the ‘897. 

While the ‘897 does not claim that a first and second tangential flow filtration is performed prior to the and after the AEX step, Fahrner teaches ultrafiltration is frequently used in downstream processing for protein concentration, buffer exchange and desalting, protein purification, virus clearance and clarification (p. 27, lines 30-32). 

Fahrner further exemplifies purification of the anti-CD40 recombinant human monoclonal antibody in host cell culture fluid using cation exchange chromatography HPTFF (ultrafiltration) (p. 60, lines 20-23). 

Fahrner further teaches that preferred proteins to be purified according to the invention are antibodies for TNF-alpha (p. 30, line 6) and VEGF (p. 29, line 25).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have integrated ultrafiltration in an antibody fragment purification of the ‘897. Those of skill in the art would be motivated to do so because Fahrner teaches that UF is frequently used in downstream process for protein concentration and buffer exchange. Accordingly, the use of UF after performing the CEX and AEX would simply amount to applying well known techniques used for buffer exchange and final antibody concentration used in protein purification schemes. 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. No claim is allowed. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



October 5, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644